Name: Council Implementing Regulation (EU) NoÃ 945/2012 of 15Ã October 2012 implementing Regulation (EU) NoÃ 267/2012 concerning restrictive measures against Iran
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania;  international security
 Date Published: nan

 16.10.2012 EN Official Journal of the European Union L 282/16 COUNCIL IMPLEMENTING REGULATION (EU) No 945/2012 of 15 October 2012 implementing Regulation (EU) No 267/2012 concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 267/2012 of 23 March 2012 concerning restrictive measures against Iran (1), and in particular Article 46(2) thereof, Whereas: (1) On 23 March 2012, the Council adopted Regulation (EU) No 267/2012 concerning restrictive measures against Iran. (2) In view of the situation in Iran, and in accordance with Council Decision 2012/635/CFSP of 15 October 2012 amending Decision 2010/413/CFSP concerning restrictive measures against Iran (2), the Council considers that additional persons and entities should be included in the list of natural and legal persons, entities and bodies subject to restrictive measures set out in Annex IX to Regulation (EU) No 267/2012. Heading I in Annex IX to Regulation (EU) No 267/2012 should therefore be amended. (3) Furthermore, the entry for one entity included in the list set out in Annex IX to Regulation (EU) No 267/2012 should be amended, while certain persons and entities should be removed from that list. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 Annex IX to Regulation (EU) No 267/2012 shall be amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 15 October 2012. For the Council The President C. ASHTON (1) OJ L 88, 24.3.2012, p. 1. (2) See page 58 of this Official Journal. ANNEX I. Heading I in Annex IX to Regulation (EU) No 267/2012 shall be replaced by the following: "Persons and entities involved in nuclear or ballistic missile activities and persons and entities providing support to the Government of Iran." II. The persons and entities listed below shall be added to the list set out in Annex IX to Regulation (EU) No 267/2012: A. Person Name Identifying information Reasons Date of listing 1. Majid NAMJOO Born on 5 January 1963 in Tehran, Iran Minister of Energy. Member of the Supreme National Security Council, which formulates Iran's nuclear policy. 16.10.2012 B. Entities Name Identifying information Reasons Date of listing 1. Ministry of Energy Palestine Avenue North, next to Zarathustra Avenue 81, tel. 9-8901081. Responsible for policy in the energy sector, which provides a substantial source of revenue for the Iranian Government. 16.10.2012 2. Ministry of Petroleum Taleghani Avenue, next to Hafez Bridge, tel. 6214-6153751 Responsible for policy in the oil sector, which provides a substantial source of revenue for the Iranian Government. 16.10.2012 3. National Iranian Oil Company (NIOC) NIOC HQ, National Iranian Oil Company Hafez Crossing, Taleghani Avenue Tehran - Iran/First Central Building, Taleghan St., Tehran, Iran, Postal Code: 1593657919 P.O. Box 1863 and 2501 State-owned and operated entity providing financial resources to the Government of Iran. The Minister of Oil is Director of the NIOC Board and the Deputy Minister of Oil is the Managing Director of NIOC. 16.10.2012 4. National Iranian Oil Company (NIOC) PTE LTD 7 Temasek Boulevard #07-02, Suntec Tower One 038987, Singapore; Registration ID 199004388C Singapore Subsidiary of the National Iranian Oil Company (NIOC). 16.10.2012 5. National Iranian Oil Company (NIOC) International Affairs Limited NIOC House, 4 Victoria Street, London SW1H 0NE, United Kingdom; UK Company Number 02772297 (United Kingdom) Subsidiary of the National Iranian Oil Company (NIOC). 16.10.2012 6. Iran Fuel Conservation Organization (IFCO) No. 23 East Daneshvar St. North Shiraz St. Molasadra St. Vanak Sq. Tehran Iran Tel.: (+98) 2188604760-6 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 7. Karoon Oil & Gas Production Company Karoon Industrial Zone Ahwaz Khouzestan Iran Tel.: (+98) 6114446464 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 8. Petroleum Engineering & Develop-ment Company (PEDEC) No. 61 Shahid Kalantari St. Sepahbod Qarani Ave. Tehran Iran Tel.: (+98) 2188898650-60 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 9. North Drilling Company (NDC) No. 8 35th St. Alvand St. Argentine Sq. Tehran Iran Tel.: (+98) 2188785083-8 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 10. Khazar Expl & Prod Co (KEPCO) No. 19 11th St. Khaled Eslamboli St. Tehran Iran Tel.: (+98) 2188722430 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 11. National Iranian Drilling Company (NIDC) Airport Sq. Pasdaran Blvd. Ahwaz Khouzestan Iran Tel.: (+98) 6114440151 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 12. South Zagros Oil & Gas Production Company Parvaneh St. Karimkhan Zand Blvd. Shiraz Iran Tel.: (+98) 7112138204 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 13. Maroun Oil & Gas Company Ahwaz-Mahshahr Rd. (Km 12) Ahwaz Iran Tel.: (+98) 6114434073 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 14. Masjed-soleyman Oil & Gas Company (MOGC) Masjed Soleyman Khouzestan Iran Tel.: (+98) 68152228001 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 15. Gachsaran Oil & Gas Company Gachsaran Kohkiluye-va-Boyer Ahmad Iran Tel.: (+98) 7422222581 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 16. Aghajari Oil & Gas Production Company (AOGPC) Naft Blvd. Omidieh Khouzestan Iran Tel.: (+98) 611914701 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 17. Arvandan Oil & Gas Company (AOGC) Khamenei Ave. Khoramshar Iran Tel.: (+98) 6324214021 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 18. West Oil & Gas Production Company No. 42 Zan Blvd. Naft Sq. Kermanshah Iran Tel.: (+98) 8318370072 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 19. East Oil & Gas Production Company (EOGPC) No. 18 Payam 6 St. Payam Ave. Sheshsad Dastgah Mashhad Iran Tel.: (+98) 5117633011 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 20. Iranian Oil Terminals Company (IOTC) No. 17 Beyhaghi St. Argentine Sq. Tehran Iran Tel.: (+98) 2188732221 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 21. Pars Special Economic Energy Zone (PSEEZ) Pars Special Economic Energy Zone Org. Assaluyeh Boushehr Iran Tel.: (+98) 7727376330 Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 22. Iran Liquefied Natural Gas Co. No. 20, Alvand St, Argentina Sq, Tehran, 1514938111 IRAN Tel: +9821 888 77 0 11 Fax: +9821 888 77 0 25 info@iranlng.ir Subsidiary of National Iranian Oil Company (NIOC). 16.10.2012 23. Naftiran Intertrade Company (a.k.a. Naftiran Trade Company) (NICO) Tel.: (+41) 213106565 OG 1 International House The Parade St. Helier JE3QQ Jersey, UK Subsidiary (100 %) of the National Iranian Oil Company (NIOC). 16.10.2012 24. Naftiran Intertrade Company Srl SÃ rl Ave. De la Tour-Haldimand 6 1009 Pully Schweiz Subsidiary (100 %) of the Naftiran Intertrade Company Ltd. 16.10.2012 25. Petroiran Development Company (PEDCO) Ltd (a.k.a. PetroIran; a.k.a. "PEDCO") National Iranian Oil Company - PEDCO, P.O. Box 2965, Al Bathaa Tower, 9th Floor, Apt. 905, Al Buhaira Corniche, Sharjah, United Arab Emirates; P.O. Box 15875-6731, Tehran, Iran; 41, 1st Floor, International House, The Parade, St. Helier JE2 3QQ, Jersey; No. 22, 7th Lane, Khalid Eslamboli Street, Shahid Beheshti Avenue, Tehran, Iran; No. 102, Next to Shahid Amir Soheil Tabrizian Alley, Shahid Dastgerdi (Ex Zafar) Street, Shariati Street, Tehran 19199/45111, Iran; Kish Harbour, Bazargan Ferdos Warehouses, Kish Island, Iran; Registration ID 67493 (Jersey) Subsidiary of Naftiran Intertrade Company Ltd. 16.10.2012 26. Petropars Ltd. (a.k.a. Petropasr Limited; a.k.a. "PPL") Calle La Guairita, Centro Profesional Eurobuilding, Piso 8, Oficina 8E, Chuao, Caracas 1060, Venezuela; No. 35, Farhang Blvd., Saadat Abad, Tehran, Iran; P.O. Box 3136, Road Town, Tortola, Virgin Islands, British; all offices worldwide. Subsidiary of Naftiran Intertrade Company Ltd. 16.10.2012 27. Petropars International FZE (a.k.a. PPI FZE) P.O. Box 72146, Dubai, United Arab Emirates; all offices worldwide Subsidiary of Petropars Ltd. 16.10.2012 28. Petropars UK Limited 47 Queen Anne Street, London W1G 9JG, United Kingdom; UK Company Number 03503060 (United Kingdom); all offices worldwide Subsidiary of Petropars Ltd. 16.10.2012 29. National Iranian Gas Company (NIGC) (1) National Iranian Gas Company Building, South Aban Street, Karimkhan Boulevard, Tehran, Iran (2) P.O. Box 15875, Tehran, Iran (3) NIGC Main Bldg. South Aban St. Karimkhan Ave., Tehran 1598753113, Iran State-owned and operated entity that provides financial resources to the Government of Iran. The Minister of Oil is Chairman of NIGC's Board and the Deputy Oil Minister is Managing Director and Vice Chairman of NIGC. 16.10.2012 30. National Iranian Oil Refining and Distribution Company (NIORDC) 4 Varsho Street, Tehran 1598666611, P.O. Box 15815/3499 Tehran State-owned and operated entity that provides financial support to the Government of Iran. The Minister of Oil is Chairman of NIORDC's Board. 16.10.2012 31. National Iranian Tanker Company (NITC) 35 East Shahid Atefi Street, Africa Ave., 19177 Tehran, P.O. Box: 19395-4833, Tel: +98 21 23801, Email: info@nitc-tankers.com; all offices worldwide Effectively controlled by the Government of Iran. Provides financial support to the Government of Iran through its shareholders which maintain ties with the Government. 16.10.2012 32. Trade Capital Bank 220035 Belarus Timiriazeva str. 65A Tel: +375 (17) 3121012 Fax +375 (17) 3121008 e-mail: info@tcbank.by Subsidiary (99 %) of Tejarat Bank. 16.10.2012 33. Bank of Industry and Mine No. 2817 Firouzeh Tower (above park way junction) Valiaar St. Tehran Tel. 021-22029859 Fax: 021-22260272-5 State owned company which provides financial support to the Government of Iran. 16.10.2012 34. Cooperative Development Bank (a.k.a. Tosee Taavon Bank) Bozorgmehr St. Vali-e Asr Ave Tehran Tel: +(9821) 66419974 / 66418184 Fax: (+9821) 66419974 e-mail: info@sandoghtavon.gov.ir State owned company which provides financial support to the Government of Iran. 16.10.2012 III. The entry for the entity set out in Annex IX to Regulation (EU) No 267/2012 listed below shall be replaced by the following: B. Entities Name Identifying information Reasons Date of listing Central Bank of Iran (a.k.a. Central Bank of the Islamic Republic of Iran) Postal Address: Mirdamad Blvd., NO. 144, Tehran, Islamic Republic of Iran P.O. Box: 15875 / 7177 Switchboard: +98 21 299 51 Cable Address: MARKAZBANK Telex: 216 219-22 MZBK IR SWIFT Address: BMJIIRTH Web Site: http://www.cbi.ir E-mail: G.SecDept@cbi.ir Involved in activities to circumvent sanctions. Provides financial support to the Government of Iran. 23.1.2012 IV. The persons and entities listed below shall be deleted from the list set out in Annex IX to Regulation (EU) No 267/2012: 1. Mohammad MOKHBER 2. Hassan BAHADORI 3. Dr. Peyman Noori BROJERDI 4. Dr. Mohammad JAHROMI 5. Mahmoud Reza KHAVARI 6. Dr M H MOHEBIAN 7. Bahman VALIKI 8. Pouya Control 9. Boustead Shipping Agencies Sdn Bhd 10. OTS Steinweg Agency.